Citation Nr: 0108632	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia, status-post repair.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active service from January 1951 to 
December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada.  In 
that determination, the RO denied service connection for a 
right inguinal hernia, status-post repair, because it was 
determined not to be a well-grounded claim.  The appellant 
disagreed and this appeal ensued.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim of service connection for a 
right inguinal hernia, status-post repair.  This obligation 
includes obtaining a medical opinion when such an opinion is 
"necessary" to make a decision on the claim, meaning that 
the record does not contain sufficient medical evidence for 
VA to make a decision.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000).  Here, there is evidence that suggests that the 
appellant's service medical records were destroyed by fire. .  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO 
has attempted to reconstruct the appellant's records.  The 
appellant's current medical records show that he has a scar, 
which the appellant states was caused by an in-service right 
inguinal hernia operation. See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir, 1997).  He stated several times in the 
record that his right inguinal hernia operation took place at 
Ladd Air Force Base Hospital in Fairbanks, Alaska, in 1951 or 
1952.  (See Medical Examination dated December 1998; see also 
Notice of Disagreement dated May 1999). Thus, it is not clear 
that further assistance by the VA to the appellant pursuant 
to the Veterans Claims Assistance Act would be unproductive.

Therefore, this case is REMANDED for the following 
development:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2. Thereafter, the RO should ensure that 
all identifiable documentary evidence 
is obtained and, if necessary, should 
schedule the appellant for a medical 
examination to ascertain to the extent 
possible whether the appellant had an 
in-service right inguinal hernia 
operation.  The claims file and a copy 
of this REMAND must be made available 
to the medical reviewer.
 
3. When the aforementioned development 
has been completed, the RO should 
review the record to ensure it is in 
compliance with this REMAND.  If not, 
the RO should undertake remedial 
action.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


